Name: Commission Regulation (EC) No 1595/2000 of 20 July 2000 amending the Annex to Commission Regulation (EC) No 1332/2000 of 23 June 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  European Union law
 Date Published: nan

 Avis juridique important|32000R1595Commission Regulation (EC) No 1595/2000 of 20 July 2000 amending the Annex to Commission Regulation (EC) No 1332/2000 of 23 June 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 182 , 21/07/2000 P. 0010 - 0011Commission Regulation (EC) No 1595/2000of 20 July 2000amending the Annex to Commission Regulation (EC) No 1332/2000 of 23 June 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as amended by Regulation (EC) No 2704/1999(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 1332/2000(3) derogates from Commisison Regulation (EC) No 2316/1999(4) laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards the conditions governing area payments for certain arable crops.(2) The drought is currently affecting more regions in Germany than foreseen in Regulation (EC) No 1332/2000.(3) It is therefore justified to add these regions to the Annex to Regulation (EC) No 1332/2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1332/2000 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 327, 21.12.1999, p. 12.(3) OJ L 151, 24.6.2000, p. 9.(4) OJ L 280, 30.10.1999, p. 43.ANNEX"ANNEXÃ STERREICHNiederÃ ¶sterreich (gesamtes Landesgebiet)Burgenland (gesamtes Landesgebiet)Steiermark (gesamtes Landesgebiet)OberÃ ¶sterreich (gesamtes Landesgebiet)Salzburg (Bezirk Salzburg Land)DEUTSCHLANDBrandenburg (gesamtes Landesgebiet)Mecklenburg-Vorpommern (gesamtes Landesgebiet)Sachsen-Anhalt (gesamtes Landesgebiet)ThÃ ¼ringen (gesamtes Landesgebiet)Sachsen (gesamtes Landesgebiet)Niedersachsen:- Landkreise:- Celle,- Gifthorn,- LÃ ¼chow-Dannenberg,- Uelzen.Baden-WÃ ¼rttemberg:- Landkreise und Gemeinden des Regierungsbezirks Stuttgart:- Main Tauber Kreis (insgesamt),- Landkreis Heilbronn: Gemeinden:Flein, Ilsfeld, Beilstein, Abstatt, Untergruppenbach, Langenbrettach, Neuenstadt, Hardthausen, Neudenau, MÃ ¶ckmÃ ¼hl;- Rems-Murr-Kreis: Gemeinden:Alfdorf, Welzheim, Rudersberg, Schorndorf, Murrhardt, Sulzbach, GroÃ erlach;- Landkreis BÃ ¶blingen: Gemeinden:Leonberg-Gebersheim, Rutesheim, Weil der Stadt."